WALDEN, Judge
(specially concurring) :
The trial court erred in limiting the defendant’s cross examination of the state’s polygraph expert. The question,
“Let me ask you this, Mr. McLain, whether or not psychology and particularly people who may be affected one way or another with psychosis or neurosis has any bearing on the findings on these machines”,
should have been allowed and the expert permitted to respond.
However, it is my view that the error was harmless in light of the large amount of other incriminating testimony and evidence. I do, therefore, concur in the af-firmance of the defendant’s conviction.